Citation Nr: 0002220	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1999, the veteran 
testified at a videoconference hearing held before the 
undersigned Member of the Board.  


FINDINGS OF FACT

1.  A VA mental hygiene clinic report, dated in February 
1998, shows a tentative diagnosis of PTSD.

2.  The veteran has described an incident in service in which 
a fellow serviceman was killed by a land mine while driving 
behind the veteran's vehicle.  An incident similar to this 
has been verified.

3.  VA mental hygiene clinic reports indicate that a 
diagnosis of PTSD would be entered if the veteran's claimed 
stressor was verified.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded, and VA has a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim of service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

The second and third Epps and Caluza elements (incurrence and 
nexus evidence) can also be satisfied under 38 C.F.R. 
§ 3.303(b) by (1) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, as well as a link, established by 
the medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.

The veteran's service personnel records indicate that he 
served in Vietnam from 11 March 1968 to 10 March 1969.  His 
military occupational specialty (MOS) was 13A10, Cannoneer.  
During his tour in Vietnam, he was assigned to Battery A 2/4 
Artillery, 9th Infantry Division.  He was not awarded any 
combat medals or decorations.

Vet Center records, dated in August 1996, show the veteran 
relating that a friend named James Scott was killed in 
September or October 1968 when the truck he was riding in 
went over a mine.  The veteran stated that this soldier was a 
cook for 2/4 Artillery, and "He was bring(ing) us food".  
At that time the veteran stated that his friend's name was 
either James Bernard Scott or James Guinard Scott.  

In October 1997 the veteran submitted a statement to the 
effect that the name of his close friend, who was killed by a 
mine, was Dennis Koseba.  He again reported that the incident 
occurred when a truck bringing food to a field location ran 
over a mine.  He reported that he was in the gun jeep in 
front of this truck, that another soldier, named Madlem, was 
wounded, and that a medevac helicopter was called.  He 
reported that this occurred in September 1968.

At a personal hearing in November 1997, the veteran related 
essentially the same story, and identified the soldier, 
again, as Dennis Koseba.  At his videoconference hearing, the 
veteran again related essentially the same story.  He stated 
that while bringing food out to a field firing position a 
truck hit a mine and killed one soldier and wounded another.  
He reported that he was in the vehicle in front of the one 
which hit the mine.  He stated that the name of the soldier 
killed was Dennis Kowalski.  

A report from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicates that SP5 Dennis Koseba, MOS 
94B Cook, of B Battery 2/4 Artillery, was killed in action on 
September 23 1968, the result of a landmine incident.  The 
incident occurred when a vehicle of B Battery hit a mine.  
Another soldier was wounded.

There is a tentative diagnosis of PTSD, and a stressor event 
similar to that reported by the veteran has been verified.  
The examiner who entered the tentative diagnosis noted that 
the veteran's claimed stressor was the death of a fellow 
soldier.  Accordingly, the Board concludes that the veteran's 
claim is well grounded and warrants further development.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a tentative diagnosis of PTSD was entered on VA 
mental hygiene clinic records in February 1999, a VA 
examination in May 1999 shows no diagnosis of PTSD.  The 
Board concludes that these differences must be reconciled 
through a new examination with a review of the entire record 
by the examiner.  Furthermore, the USASCRUR report in the 
claims folder references a copy of a daily journal regarding 
the casualties in B Battery on September 23, 1968.  This copy 
is not associated with the claims folder.  An effort should 
be made to secure this item, and an effort should also be 
made to determine if the veteran was referring to a different 
soldier during his videoconference hearing.  At that time he 
identified his friend as Dennis Kowalski.  This must be 
clarified.

The Board further notes, with regard to the veteran's claim 
for a compensable rating for left ear hearing loss, that he 
reported during his videoconference hearing in September 1999 
that he had undergone VA audiometric testing in May 1999.  
Records of this testing are not associated with the claims 
folder. 

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should request that USASCRUR 
provide another copy of the daily journal 
referred to in their report to the RO.  
This daily journal specifically refers to 
casualties incurred during a landmine 
incident on September 23, 1968 which 
resulted in one B Battery 2/4 Artillery, 
9th Infantry Division soldier killed and 
another wounded in action.

2. The veteran should then be scheduled 
for a VA psychiatric examination.  The 
examiner should review the claims folder 
prior to the examination and, upon 
examination, render an opinion regarding 
whether or not the veteran has PTSD and, 
if so, whether it is related to any 
verified stressor.

3.  The RO should obtain any further 
available VA medical records regarding 
treatment or testing of the veteran's let 
ear hearing loss from November 1998 to 
the present time.

4.  When the development requested above 
is completed, the RO should readjudicate 
the claims.  If either remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



